Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gloria Goldstein, J.), rendered December 3, 1990, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9). The defendant’s contention that his counsel failed to provide "meaningful representation” is not supported by the record (see, People v Jackson, 70 NY2d 768). The defendant has failed to show that, but for counsel’s allegedly deficient performance, he would not have pleaded guilty and would have insisted upon going to trial (see, People v Hayes, 186 AD2d 268). Moreover, the defense counsel’s failure to actively participate in the defendant’s application to withdraw his plea did not constitute ineffective assistance of counsel considering that the defen*624dant was provided an adequate opportunity to present his contentions and counsel’s lack of participation worked no discernable prejudice (see, People v Bell, 141 AD2d 749). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.